Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 5/31/2022 has been entered. Claims 1-5, 7-18, 21 and 23 remain pending in this application. Applicant’s amendments have overcome each and every objection and rejection set forth in the non-final office action mailed 3/1/2022.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claim 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1, Deshpande et al. (US PGPub 2016/0206497), the closest prior art of record, discloses a wearable arm orthosis comprising a support arrangement allowing the user to carry the apparatus, a linkage arrangement, and an actuator arrangement; wherein the first linkage elements is coupled vertically to a back plate. Deshpande does not disclose “a second linkage elements rotatable about a horizontal axis relative to the user so as to provide a second degree of freedom of the apparatus; a third linkage element configured to pivot about a third axis to provide a third degree of freedom of the apparatus; a fourth linkage element in the form of an upper arm member, the fourth linkage element configured to pivot about a fourth axis to provide a fourth degree of freedom of the apparatus; and a fifth linkage element in the form of a lower arm member, the fifth linkage element configured to pivot about a fifth axis defined by the actuator arrangement to provide a fifth degree of freedom of the apparatus,” and it would not be obvious to modify Deshpande with such a feature. Deshpande teaches a wearable orthosis with a specific structure to provide a range of motion to a user with the configuration being a set of joints designed to replace the motion of the joints of the user. The range of motion comes from the use multiple joints. Therefore, it would not have been obvious to modify Deshpande to have the linkage arrangement in which a second linkage element is rotatable about a horizontal axis relative to the user and a third linkage element having a third, different degree of freedom, a fourth linkage arrangement attached to the upper arm with a fourth degree of freedom, and a fifth linkage element attached to the lower arm with a fifth degree of freedom defined by the actuator arrangement. To modify Deshpande with such an arrangement would require a redesign of the structure as a whole.
Deshpande further does not teach “a wearable single-arm orthosis,” and it would not be obvious to modify Deshpande with such a feature to arrive at the claimed limitations. Andre (FR 2993811) teaches a wearable arm orthosis in which the harness can be adjusted to support either a single arm or a dual arm orthosis (see page 2, second paragraph). However, no combination of Deshpande and Andre teaches a single-arm orthosis comprising the linkage arrangement in which a second linkage element is rotatable about a horizontal axis relative to the user and a third linkage element having a third, different degree of freedom, a fourth linkage arrangement attached to the upper arm with a fourth degree of freedom, and a fifth linkage element attached to the lower arm with a fifth degree of freedom defined by the actuator arrangement. Andre teaches neither this arrangement nor a vertical linkage element rotatable in a vertical axis relative to the user. 
Accordingly, claim 1 and dependents therein patentably define over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radulovic et al. (US 4,180,870) which discloses a single arm wearable orthosis; Soltani-Zarrin et al. (WO 2018/0943448) which discloses a single arm wearable orthosis; Schiele et al. (EP 1364755) which discloses a single arm wearable orthosis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785